Name: Commission Regulation (EEC) No 123/93 of 25 January 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley, 37 000 tonnes of feed rye and 4 700 tonnes of feed wheat held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 93 Official Journal of the European Communities No L 17/5 COMMISSION REGULATION (EEC) No 123/93 of 25 January 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley, 37 000 tonnes of feed rye land 4 700 tonnes of feed wheat held by the Spanish intervention agency of 100 000 tonnes of barley, 37 000 tonnes of feed rye and 4 700 tonnes of feed wheat held by it in accordance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 4 February 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 29 April 1993 . 3. Tenders must be lodged with the Spanish interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (^ as last amended by Regulation (EEC) No 3043/91 (6), lays clown the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing in ­ vitation to tender for the resale on the internal market of 100 000 tonnes of barley, 37 000 tonnes of feed rye and 4 700 tonnes of feed wheat held by the Spanish interven ­ tion agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency shall issue a standing invitation to tender for the resale on the internal market Servicio Nacional de Productos Agrarios (SENPA) c/Beneficencia 8 , Madrid 28004 (telex : 41818, 23427 SENPA E ; telecopier : 5219832, 5224387). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Spanish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1993. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 36. O OJ No L 201 , 31 . 7. 1990, p. 5 . 0 OJ No L 202, 9. 7. 1982, p. 23 . OJ No L 288, 18 . 10. 1991 , p. 21